Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                           Exhibit A Page 1 of 56



                              Exhibit “A”
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                           Exhibit A Page 2 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                           Exhibit A Page 3 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                           Exhibit A Page 4 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                           Exhibit A Page 5 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                           Exhibit A Page 6 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                           Exhibit A Page 7 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                           Exhibit A Page 8 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                           Exhibit A Page 9 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 10 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 11 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 12 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 13 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 14 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 15 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 16 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 17 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 18 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 19 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 20 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 21 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 22 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 23 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 24 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 25 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 26 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 27 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 28 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 29 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 30 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 31 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 32 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 33 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 34 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 35 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 36 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 37 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 38 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 39 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 40 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 41 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 42 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 43 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 44 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 45 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 46 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 47 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 48 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 49 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 50 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 51 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 52 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 53 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 54 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 55 of 56
Case 19-00135-mdc   Doc 1-1 Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                          Exhibit A Page 56 of 56
